Citation Nr: 1448929	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-23 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for the preoperative residuals of right total knee replacement (TKR), evaluated as 20 percent disabling prior to May 20, 2008, 40 percent disabling from July 1, 2008 to July 31, 2008, and 20 percent disabling from August 1, 2008 to July 15, 2010, with postoperative residuals evaluated as 30 percent disabling from September 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 20 percent evaluation was assigned under DC 5258, from August 27, 2003 to May 20, 2008.  The RO assigned a temporary total 100 percent evaluation from May 20, 2008 to June 30, 2008, due to the Veteran's right TKR in July 2010.  From July 1, 2008 to July 31, 2008, a 40 percent evaluation was assigned under DC 5261.  From August 1, 2008 to July 15, 2010, a 20 percent evaluation was assigned under DC 5258.  The RO assigned a temporary total 100 percent evaluation from July 15, 2010 to August 30, 2011, and assigned a 30 percent rating for postoperative residuals effective September 1, 2011.

In September 2012, the Board remanded the case for additional development.  Following the completion of the development requested, the Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC) in February 2013, continuing the denial of the Veteran's claim.  The Veteran's appeal has since been returned to the Board for further appellate review.  In a January 2013 statement, the Veteran raised claims for an increased rating for a left knee disability and clothing allowance.  These matters have not been adjudicated by the originating agency and are referred to the AOJ for appropriate development.  


FINDINGS OF FACT

1.  Prior to May 20, 2008, the most probative evidence of record shows the right knee disability was manifested by flexion limited to 100 degrees, extension to 5 degrees, and no evidence of ankylosis.

2.  At all times from July 1, 2008 to July 31, 2008, the most probative evidence of record shows the right knee disability was not manifested by extension limited to more than 30 degrees, even taking into account subjective complaints of pain.  There was no evidence of ankylosis.

3.  At all times from August 1, 2008 to July 15, 2010, the most probative evidence of record shows the right knee disability was manifested by flexion to 100 degrees, and extension limited to 10 degrees, and no evidence of ankylosis.

4.  Since September 1, 2011, the Veteran's right knee replacement has been manifested by complaints of pain, weakness, and stiffness; but not chronic residuals consisting of severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  Prior to May 20, 2008, the criteria for a rating higher than 20 percent for preoperative residuals of right TKR were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5261, 5262 (2014).

2.  From July 1, 2008 to July 31, 2008, the criteria for a rating higher than 40 percent for preoperative residuals of right TKR were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5261, 5262 (2014).

3.  From August 1, 2008 to July 15, 2010, the criteria for a rating higher than 20 percent for preoperative residuals of right TKR were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5261, 5262 (2014).

4.  Since September 1, 2011, the criteria for a rating higher than 30 percent for a right knee disability, status post TKR, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that VA has complied with its duty to assist the Veteran in the development of his claim, to include substantial compliance with the September 2012 remand directives.  Specifically, the Board instructed the AOJ to schedule a VA examination and obtain any outstanding VA and private treatment records.  The AMC obtained the requested VA treatment records, and the Veteran submitted to a VA examination in December 2012.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The evidence obtained or associated with the claims folder includes VA examination reports, VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and he has not contended otherwise.

Additionally, pertinent VA examinations were obtained in May 2011 and December 2012.  To the extent that the Veteran contends the exams are inadequate, a review of the examination reports reveals no inadequacies.  Rather, the examiners thoroughly considered the Veteran's medical history and current symptomatology, and described in full the current manifestations of his right knee disability.  See 38 C.F.R. § 3.326 (2012);  Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, the Board finds the VA examinations are adequate for adjudication purposes.  As such, VA's duty to provide an examination has been satisfied in this case.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.
II.  Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity.  Id.; 38 U.S.C.A. § 1155. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt as to the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

DC 5010 contemplates traumatic arthritis.  It provides that traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specified joint or joints involved.  Id., DC 5003.  When, however, limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for major joint pain affected by limitation of motion.  A 20 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R.           § 4.71a, DC 5003 (2014).

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to zero degrees.  See 38 C.F.R. § 4.71, Plate II (2014).  Limitation of motion of the knee is evaluated as non-compensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  A 40 percent evaluation is for application when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

In this case, lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (July 1, 1997).  Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.

A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  A higher rating is not available under this DC.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  This includes greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

A.  August 2, 2006 to May 20, 2008

The Veteran's claim for increased rating was received in August 2006.  See August 2006 Statement; see also August 2006 VCAA Notice.  Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than 20 percent from August 2006 to May 2008.  

A November 2006 physical therapy note reflects the Veteran reported difficulty performing work activity as a machine operator and he has not worked since 2004, secondary to his inability to stand for long periods of time.  He stated that the physical therapy home program helped to increase strength and that he continues to incorporate walking and will also continue exercises at home.

A May 2007 orthopedic note shows range of motion from 5 to 100 degrees.  The examiner noted tenderness to palpation of the medial joint line.  The Veteran is stable to varus and valgus and anterior and posterior drawer.  Results from muscle strength testing were 5/5 (normal), and 2+ patellar reflexes on both sides of the knee were noted.  The examiner reviewed X-rays, which showed mild medial compartment osteoarthritis and indicated that arthritis is worse on the left knee than the right knee.

The Veteran reported that physical therapy, Hyalgen, steroid injections and wearing medial unloaded braces for approximately one month have proven ineffective.  He stated that the anterior and medial aspect of the knee hurts the most.  The Veteran reported difficulty with stiffness following sitting for long periods of time.  The examiner opined bilateral knee osteoarthritis and possible spinal stenosis that could cause knee pain and ordered an MRI of the lumbar spine.

A September 2007 radiology report reveals complaints of sudden pain.  The radiologist noted that there was crepitation, clicking and grinding, and no evidence of instability or locking.  An MRI report shows a meniscus tear of the right knee and mild arthritis was confirmed on X-ray testing.  There is intermediate strength signal in the posterior horn of the lateral meniscus, which does not extend into the articulating surface.  The examiner noted that this is consistent with degenerative change.

An October 2007 progress note shows that the Veteran complained of pain in the right knee after falling approximately one month ago.  Upon examination, there was loss of 10 degrees of extension, effusion, medial joint line tenderness, and no evidence of edema.  The progress note also reflects that the right knee was too tender to perform McMurray's testing and drawer test was negative.  Stress examination revealed medial collateral ligament (MCL) strain of the right knee.  Physical therapy for range of motion improvement, and wearing a knee brace until further notice was recommended.

On May 20, 2008, the Veteran underwent a right knee arthroscopy.  During a telephone call post-surgery, the Veteran reported neither unusual pain from the procedure, nor additional pain.  See May 21, 2008 Nursing Discharge Follow-up Note.  

On May 27, 2008, the Veteran reported for a follow-up visit, post right knee arthroscopy.  He expressed concerns of redness of the wound.  Some redness was noted.  The evidence of record does not reflect any additional complaints from the Veteran or impressions noted by the examiner.

A June 2008 orthopedic surgery outpatient note documents the Veteran is without significant complaints.  Knee flexion and extension is at approximately 20 degrees to approximately 100 degrees.  The Veteran presented with healed incisions and it is noted that he is neurovascularly intact.

On June 10, 2008 the Veteran was admitted to a private hospital.  He was diagnosed with right knee deep vein thrombosis, status post right knee arthroscopy.  See Discharge Summary from Bellevue Hospital by Dr. E. H.  The private treatment record shows mild effusion around the right knee with a well healing wound.  

There has been no X-ray or MRI evidence of dislocation of semilunar cartilage such that a separate rating under DC 5258 would be applicable at any time during this period.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the right knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum.  There were no reports of instability or subluxation to warrant a separate evaluation under DC 5257.  There was no showing of a compensable loss of flexion and limitation of extension was no more than 10 degrees with the exception of the finding of 20 degrees limitation of extension in June 2008 (a period when the Veteran was in receipt of a temporary total rating.  Therefore, the Board concludes that a rating in excess of 20 percent is not warranted.

B.  July 1, 2008 to July 31, 2008

Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than 40 percent under DC 5261 from July 1, 2008 to July 31, 2008.  As mentioned above, a 40 percent evaluation is assigned when extension is limited to 30 degrees.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  
A July 2008 orthopedic outpatient note shows the Veteran has well healed incisional scars.  The objective testing reveals 2+ effusion of the right knee and pain with active motion.  There is flexion to approximately 95 degrees, extension to approximately 30 degrees, and tenderness along the medial and lateral joint lines.  It was also noted that the Veteran walked with an antalgic gait.  

VA treatment records dated July 24, 2008, reveals persistent swelling of the right knee.  Varus and valgus testing demonstrated minimal tenderness along the medial joint line and the Veteran was nontender along the lateral joint line.  Testing also confirmed that the right knee is stable.  

There has been no X-ray or MRI evidence of dislocation of semilunar cartilage such that a separate rating under DC 5258 would be applicable. DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the right knee or evidence of instability.  DC 5262 for malunion of the tibia and fibula is not relevant, as there is no X-ray evidence to show this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum.  There was no showing of a compensable limitation of flexion or more than 30 degrees limitation of extension.  In view of the objective findings during this time period, there is no basis for awarding a rating greater than 40 percent from July 1, 2008 to July 31, 2008. 

C.  August 1, 2008 to July 15, 2010

Similarly, the Board finds that the probative evidence is against a finding that the Veteran's preoperative residuals of right TKR approximates the criteria for a rating higher than 20 percent under DC 5261, or a higher rating under any other applicable criteria, from August 1, 2008 to July 15, 2010.  

August 2008 private treatment records reflect complaints of right knee pain.  See Private Treatment Record from Dr. E.H.  An August 2008 VA outpatient treatment report notes that right knee range of motion was from -10 degrees extension to 100 degrees of flexion.  It was felt that the Veteran may benefit from skilled outpatient physical therapy.   

In a July 2009 VA Form 9, the Veteran contends that after having five surgeries on his right knee, medical records recommend a right TKR.  Instead, he chose to have his right knee scoped hoping for improvement.  The Veteran contends that his right knee disability did not improve, thus he is entitled to a minimum rating of 30 percent.  He also asserts that "extra scheduler consideration was not given considering [his] left knee is . . . 20% service connected disabling so [he is] unable to compensate by putting extra weight on either knee."  The Veteran reported that he is in receipt of disability benefits from the SSA "as a result of being unable to be on [his] feet due to his service connected disabilities."  

The Veteran's statements with respect to his inability to place extra weight on both knees and difficulty standing are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The examiner is a medical professional, can review the overall record, including the Veteran's history and opinions, and provide an objective opinion regarding the degree of function loss exhibited.   

In view of the objective findings during this time period, there is no basis for awarding a rating greater than 20 percent from August 1, 2008 to July 15, 2010, because the evidence of record shows improved function in the knee with flexion to 100 degrees and loss of extension to no more than 10 degrees.  

D.  September 1, 2011 to Present

In July 2010, the Veteran underwent a right TKR.  The Veteran's right knee disability, status post TKR is rated 30 percent under DC 5055, effective September 1, 2011.  A knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  38 C.F.R. § 4.71a, DC 5055.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to knee ankylosis, limitation of leg extension, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5055, 5256, 5261, 5262 (2014).  

A February 2012 radiology note shows minimal lateralward angulation of the right tibia and the examiner noted stable total knee prosthesis bilaterally.

VA examinations were obtained in May 2011 and December 2012.  During the May 2011 VA examination the Veteran reported swelling, daily pain on motion without flare-ups, and severe pain on the side of his right knee.  He also reported difficulty walking, climbing stairs, and exercising.  The Veteran stated that he is unable to kneel, squat, or fully extend or bend his right knee.  He reported no impact on employability because he is retired.  Physical examination revealed flexion to 80 degrees with pain, extension to 5 degrees, and lateral tenderness to palpation with lateral inferior swelling.  Notably, the Veteran denied locking or giving way of the right knee.  Results from muscle strength testing were 5/5 (normal) with dorsiflexion and plantar flexion.  There was no additional degree of limitation after repetitive testing.  The examiner noted pain and no fatigue, weakness, incoordination, or change in range of motion after repetitive testing.  Stability testing was within normal limits and X-ray of the right knee showed right knee prosthesis, bony architecture intact, and no hardware complications.  The examiner opined residuals of the right knee patellofemoral syndrome and osteoarthritis, status post TKR.  

The December 2012 examination report shows that the Veteran reported he is doing better despite soreness and pain with use of his right knee.  He uses a cane regularly to assist with ambulation.  The examiner's report reflects that the Veteran underwent a meniscectomy with intermediate degrees of residual weakness, and pain or limitation of motion without flare-ups.  The Veteran exhibited normal strength and stability, flexion to 95 degrees, normal extension, and objective evidence of painful motion at 70 degrees.  Following repetitive testing, the examiner noted flexion to 95 degrees, and normal extension.  Functional loss to include less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing is noted.  Muscle strength was reported as normal and there were no findings of instability or subluxation.  It was estimated that the residuals of the total knee replacement included intermediate degrees of weakness, pain and limitation of motion.  The examiner's report does not reflect the Veteran's employment status, however, notes that his right knee disability impacts his ability to work, finding the Veteran is able to perform a sedentary job.  

Since the total knee replacement, the Veteran's complaints of pain, weakness, and stiffness have not ceased and it is apparent that there is residual dysfunction in the knee.  Furthermore, the April 2012 statement submitted by the Veteran's representative, reflects that the Veteran's right knee disability is painful and continues to worsen.  However, muscle strength is quite good on objective testing and range of motion is from 0 to 95 degrees even after repetitive motion.  The examiner estimated that there was an intermediate degree of weakness, pain and limitation of motion following the total knee replacement and that assessment is consistent with the objective findings.  Severe painful motion or weakness is not demonstrated.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, warrant an evaluation in excess of the currently assigned 30 percent disability evaluation.  The Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's service-connected right knee disability, status post TKR.  See 38 C.F.R. §§ 4.1-4.7, 4.45, 4.71a, DCs 5260 and 5261 (2014).

The Board also notes the Veteran's service-connected right knee disability includes scars from his numerous surgeries.  The evidence of record, however, contains no indication that any of the scars result in any disability, including pain or tenderness.  Notably, the May 2011 VA examiner reported well healed surgical scars.  Thus, consideration of a scar as a separate disability is not warranted.

The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the right knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum.  DCs 5258 and 5259 are applicable as the knee has been replaced.  

E.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about the service-connected disability.  The degrees of disability exhibited by the Veteran's service-connected right knee disability are fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extra-schedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  During the May 2011 VA examination, the Veteran stated that he was retired.  He has not alleged and the evidence does not show, that he is unemployable as a result of his right knee disability.  Therefore, TDIU is not warranted.  



(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 20 percent for preoperative residuals of right total knee replacement (TKR), prior to May 20, 2008, is denied.

A rating in excess of 40 percent for preoperative residuals of right TKR, from July 1, 2008 to July 31, 2008, is denied.

A rating in excess of 20 percent for preoperative residuals of right TKR, from August 1, 2008 to July 15, 2010, is denied.

A rating in excess of 30 percent for a right knee disability, status post TKR, from September 1, 2011, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


